DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Bradley Heisler (Reg. No. 35,892) on 4/09/2021.
The application has been amended as follows: 

Claim 1, line 5: “a first end” has been amended to read --the first end--.
Claim 1, line 14: “of said coil” has been deleted.
Claim 1, line 17: “of said coil” has been deleted.
Claim 1, line 19: “a second end” has been amended to read --the second end--.
Claim 28 has been amended as follows:
A method for connecting a first tissue to a second tissue in a patient, the method comprising: 
(a) passing the tissue piercing member of the synthetic chord according to claim 1 through the first tissue so that the reinforcing element contacts the first tissue; 

(c) removing the removable sheath so that [[a]]the portion of [[an]]the elongated shape memory coil assumes [[a]]the stacked multi-loop configuration with at least two stacked loops looped around the axis of the flexible connector with the at least two stacked loops having [[a]]the spiraling form, spiraling in opposite directions to deploy about the second tissue in a manner sufficient for the synthetic chord to connect the first tissue to the second tissue; 
(d) wherein said removing step includes the stacked multi-loop configuration the free end opposite [[an]]the attached end, the attached end attached to the first end of the flexible connector, and 
(e) wherein said removing step includes the free end of the stacked multi-loop configuration 

Allowable Subject Matter
Claims 1, 3, 6-7, 11, 13, 15-21, 28, 32 and 35-39 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record, Longoria (US 2015/0045879 A1), Abbott et al. (US 2006/0052821 A1), Yaron (US 2013/0006352 A1), or Yaron et al. (US 9,700,412 B2), does not disclose or fairly suggest, either singly or in combination of any of the prior art of record, the claimed invention of independent claim 1, which recites, inter alia “(d) wherein the stacked multi-loop configuration includes a free end opposite an attached 
Longoria teaches a synthetic chord similar to that claimed with an attached end and a free end; however, the multi-loop configuration is not stacked and instead is a flat spiral or coil. Abbott, Yaron ‘352, and Yaron ‘412 teach stacked multi-loop configurations for coils but none teach a free end of the coil extending radially before extending circumferentially toward said attached end. The attached end of Abbott extends radially, not the free end. The free ends of Yaron ‘352 extend only circumferentially. The free end of Yaron ‘412 extends circumferentially in an angled plane, not radially. Thus, the prior art fails to disclose the specific structure of the claimed stacked multi-loop configuration of the portion of the elongated shape memory coil.
Because none of the prior art documents teach the synthetic chord as claimed, it would not have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to arrive at the technical solutions of claim 1 according to the prior art documents or a combination thereof. Therefore, in view of the prior art at its deficiencies, Applicant’s invention is rendered novel and non-obvious and thus is allowable as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH A SIMPSON whose telephone number is (571)270-3865.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SARAH A SIMPSON/Primary Examiner, Art Unit 3771